Order entered February 6, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01297-CV

                                  TRACY NIXON, Appellant

                                               V.

               GOLDMAN SACHS MORTGAGE CORPORATION, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-14373

                                           ORDER
       Appellant has been declared a vexatious litigant and is prohibited from filing pro se any

new litigation in a court of this State without first obtaining permission from the local

administrative judge. See TEX. CIV. PRAC. & REM. CODE ANN. § 11.102(a), 11.103(a) (West

Supp. 2016). By letter dated January 10, 2017, this Court instructed appellant to file, by January

20, 2017, an order signed by the local administrative judge giving appellant permission to file

this appeal.

       Before the Court is appellant’s January 20, 2017 motion for an extension of time to

comply with this Court January 10th letter. We GRANT the motion. We ORDER appellant to

file, by FEBRUARY 13, 2017, an order signed by the local administrative judge giving
appellant permission to appeal. We caution appellant that failure to file the requested order by

February 13, 2017 will result in dismissal of the appeal without further notice.

       We DIRECT the Clerk of this Court to send a copy of this order to the Honorable Ken

Molberg as the Local Administrative District Judge and all parties.

                                                     /s/     CRAIG STODDART
                                                             JUSTICE